Citation Nr: 0620501	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Burke, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision by the RO in Hartford, 
Connecticut, which denied service connection for a right knee 
disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's substantive appeal dated in April 2005, he 
requested a hearing before a Veterans Law Judge (VLJ) via 
video conference at the Hartford Regional Office.  
Accordingly the veteran was scheduled to attend such a 
hearing on March 7, 2006.  In a letter dated February 16, 
2006, and faxed on February 22, 2006, the veteran's 
representative wrote that he wished to "cancel" the 
scheduled hearing.  He stated that the veteran was a teacher 
and that his students were scheduled to take the Mastery Test 
Exam during that time period and he would be unable to leave 
his position.  He also wrote that the veteran wished to 
reschedule the hearing for a later date.  

Requests for a change in a hearing date may be made at any 
time up to two weeks prior to the scheduled date of the 
hearing if good cause is shown.  Such requests must be in 
writing, must explain why a new hearing date is necessary, 
and must be filed with the office of the official of the 
Department of Veterans Affairs who signed the notice of the 
original hearing date.  38 C.F.R. § 20.704(c) (2005).  

If a request for postponement is not received within two 
weeks further hearing requests will not be entertained unless 
there is a showing of good cause for postponement and for the 
failure to make a timely request for postponement.  38 C.F.R. 
§ 20.704(d) (2005).

In this case the request for postponement was received less 
than two weeks prior to the scheduled hearing, but the 
veteran's attempt to make a timely request was thwarted by 
the fact that his representative did not forward the request 
for at least six days.

The Board finds the veteran's employment obligation to be 
good cause for the request to reschedule.  The delay in 
requesting an earlier postponement occurred through no fault 
of the veteran, but was caused by actions of others over 
which he had no control.  The motion to reschedule the 
hearing is granted. 38 C.F.R. § 20.700(d) (2005).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a VLJ via video 
conference at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

